Citation Nr: 0911420	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for claimed irritable bowel 
syndrome. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1957 to August 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision.  

In a March 2009 Informal Hearing Presentation, the Veteran's 
representative asserted a claim for condition manifested by 
anal fissures.  The Board refers this matter to the RO for 
any indicated action...  


FINDINGS OF FACT

1.  The veteran currently is not shown to have irritable 
bowel syndrome or spastic colon that can be causally linked 
to any documented event or incident of his period of active 
service.  

2.  The veteran is not shown to have manifested complaints or 
finding of diverticulosis or diverticulitis, a hiatal hernia, 
esophageal ulcers or GERD in service or for many years 
thereafter.  

3.  The currently demonstrated diverticulosis or 
diverticulitis and the upper gastrointestinal conditions 
manifested by a hiatal hernia, esophageal ulcers or GERD are 
not shown to be due to a Helicobacter Pylori infection or any 
other event or incident of the Veteran's period of active 
service.  


CONCLUSION OF LAW

1.  The Veteran is not shown to have a gastrointestinal 
disability manifested irritable bowel syndrome or spastic 
bowel due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The Veteran's disability manifested by diverticulosis or 
diverticulitis, a hiatal hernia, an esophageal ulcer or GERD 
is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
has also actively participated along with his accredited 
representative in this appeal.   

The letters sent to the Veteran provided pertinent notice and 
development information.  Significantly, a serious effort has 
been made by VA to obtain all records referable to treatment 
received by the Veteran for his claimed gastrointestinal 
disorder since service.  Many private medical records have 
been provided for review in deciding the appeal.  The 
clinical records from VA have also been obtained in this 
regard.  

There is no showing of any defect in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.  A VA examination is not required in this case 
because the other medical evidence on file provides a 
reliable and full statement as to the nature of the Veteran's 
current gastrointestinal disability and a clear basis for 
deciding the appeal.  

The Board's analysis in this regard will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  

First, the Service Treatment Record (STR) shows that the 
Veteran's enlistment examination was negative for pertinent 
abnormality.   

During service, the Veteran was treated for simple diarrhea 
on February 20, 1959.  In July 1960, he was seen for 
hemorrhoids with an examination showing external tags and 
reporting complaints of pruritus.  He was given ointment at 
that time.  

A consultation later in July 1960 recorded a history of the 
Veteran having had anal pruritus for one month since earlier 
having had diarrhea for one day.  An examination showed 
multiple superficial ulcerations.  He had no external 
hemorrhoids or fissures.  The impression was that of 
superficial ulcerations.  

In February 1961, during service, the Veteran was evaluated 
for complaints of stomach pain and occasional "spots of 
blood."  The examiner added that he possible light bleeding 
was seen in his bowel movements.  An examination showed a 
normal anus, rectum, prostate and rectal mucosa.  He was 
given medication for "gas."  

In April 1961, during service, the Veteran reported that he 
had been treated of "VD" in September 1960.  He complained 
of having 'bumps' in the lower abdomen on each side and 
shooting pains in the mid-abdomen area.  On examination, he 
was noted to have normal lymph node structure.  

In May 1961, during service, the Veteran was rendered medical 
attention for complaints of having 'knots' in the groin area.  

At the time of his separation examination in July 1961, the 
Veteran's abdomen and viscera and anus and rectum were noted 
to be normal.  

The submitted private medical records include clinical 
documents dealing with the 
Veteran's treatment beginning in April 1994 when he related 
for clinical purposes a medical history that included his 
having some type of venereal disease in 1959 and diarrhea off 
and on since that time.  He noted having a diagnosis of 
"spastic bowel."  

These private treatment records noted that the Veteran had 
had an episode of lower abdominal pain with some blood in the 
stool in July 2000...  He was to be considered for having a 
colonoscopy.  In August 2003, he was seen with complaints of 
low abdominal pain and some diarrhea.  

In February 2004, the private treatment records noted that 
the Veteran had complaints of fissures in the rectal area 
with bleeding.  Visual inspection revealed no fissures.  In 
March 2004, he was noted to have a persistent anal fissure.  

When seen in May 2004, the Veteran reported undergoing a 
colonoscopy at VA in April.  The examiner recorded that this 
showed sigmoid diverticulosis with an otherwise normal 
examination.  

When seen at VA in October 2000, it was recorded for clinical 
purposes that the Veteran had had a diagnosis of "IBS 
(SPASTIC COLON)"  He reported having loose stools since 1961 
and having had only one episode of blood since 1962.  

In April 2004, the Veteran underwent a colonoscopy at VA.  
The Veteran reported having once passed blood in the stool 
about six months before and having had four or five episodes 
of cramping and pain since then.  He also had had several 
episodes of diarrhea since February.  

The colonoscopy report noted an assessment of sigmoid 
diverticulosis with an otherwise normal examination.  In the 
sigmoid colon, there were noted multiple diverticula, but not 
polypoid lesions.  

Other VA treatment records show that the Veteran underwent a 
"GI endoscopy" procedure in May 2006 when he had a 
preoperative diagnosis of esophageal ulcers.  The procedure 
showed a normal pharynx and larynx, no evidence of Barrett's, 
healed ulcers, some stomach fluid with a probable small 
hiatal hernia and an unremarkable first two portions of the 
duodenum.  

When seen at VA in May 2006, the Veteran was noted to have 
active documented problems that included an ulcer of the 
esophagus, gastroparesis, hemorrhagic gastritis, "GERD," 
and a Helicobacter Pylori infection.  

The records referred by Social Security Administration show 
that he was granted disability benefits in November 2000 for 
various conditions including irritable bowel syndrome.  

The other submitted private treatment records show that the 
Veteran was hospitalized for a one day history of back pain 
in January 2006.  The diagnoses included those of acute 
diverticulitis of the colon and morbid obesity.  A CT study 
also showed finding of a right adrenal adenoma and 
diverticulosis of the sigmoid colon.  There was no evidence 
of acute diverticulitis...  

The Veteran contends in this appeal that he developed chronic 
stomach problems in service manifested by irritable bowel 
syndrome or a spastic colon for which he sought medical 
treatment in the years shortly after service.  He now also 
asserts having incurred a Helicobacter infection that was 
recently treated with medication.  

In a submitted statement, the Veteran's wife also reported 
that he returned from service with diarrhea, fissures and 
stomach irritability, characterized as 'nervous gut.'  She 
added that, during their marriage, she had witnessed his 
stomach problems manifested by urgency, diarrhea, fissures, 
bloating, painful stools and stomach discomfort.  

After a careful review of the Veteran's service treatment 
record the Board finds that, during service, he was treated 
for an episode of diarrhea and for stomach pain as well as 
other apparent rectal manifestations such as external 
hemorrhoids with reports of bleeding and ulcers involving the 
rectum.  

On the other hand, the Board finds no documented 
gastrointestinal manifestations related to his treatment for 
knots in the groin area.  Similarly, there was a specific 
finding of no rectal fissures during service, including at 
the time of his separation examination when the anus and 
rectum were noted to be within normal limits.  To the extent 
that these are not shown to relate to the claimed 
gastrointestinal pathology, they need not be addressed 
further.  

While the clinical information reliably recorded for 
treatment purposes tends to support the lay assertions in 
showing that the Veteran was treated for spastic colon in the 
years shortly after service, no actual medical records are 
available for review to establish a continuity of treatment 
since service.  

In fact, the actual medical evidence, including the first-
hand information provided by the Veteran himself for the 
purposes of treatment, when reviewed in its entirety only 
serves to show the onset of gastrointestinal disease 
beginning in 2000.  

More importantly, the Veteran has provided no competent 
evidence that would serve to link any currently diagnosed 
gastrointestinal pathology to any of symptom or manifestation 
exhibited in service or shortly thereafter.  The medical 
evidence in this regard cannot support the lay assertions 
advanced in connection with the claim because the Veteran 
currently is not shown to suffer from changes that would 
support a diagnosis of irritable bowel syndrome or spastic 
colon.  

The most recent private and VA medical evidence shows that 
specific diagnostic testing revealed only findings of 
diverticulosis and other upper gastrointestinal changes that 
would not be consistent with the findings exhibited in 
service or the history recorded thereafter.  Absent a 
specific showing of irritable bowel syndrome or spastic 
colon, the supporting lay assertions must be found to lack 
probative weight for the purpose of linking either condition 
to service.  

In a recently submitted statement, the Veteran expressed his 
opinion that he had contracted a Helicobacter Pylori 
infection in service and had been dealing with this until 
recent treatment by VA.  He now asserts having sought medical 
treatment in the early 1960's, but having basically self 
medicated himself because he was told that he just had to 
live with his symptoms.  He also reported learning about 
Helicobacter Pylori when listening to a physician's radio 
show.  Since beginning treatment with medication, the Veteran 
reports that most of his symptoms had been relieved.  

The most recent VA clinical records have reported an active 
diagnosis of Helicobacter Pylori infection, but neither the 
development of the documented diverticulosis nor any reported 
acute diverticulitis has been linked to such a disease 
process that, by the Veteran's own admission, was subject to 
amelioration by treatment with medication.  

Additionally, in reviewing the submitted documents about 
Helicobacter Pylori infection, the Board notes that only 
irritation or ulceration of the stomach is shown to be linked 
to this infection.  

Accordingly, on this record, the evidence is found to 
preponderate against the veteran's claim of service 
connection for irritable bowel syndrome.  



ORDER

Service connection for irritable bowel syndrome is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


